Case 7:19-cr-00700-VB Document 150 Filed 10/06/20 Page 1of1
Case 7:19-cr-00700-VB Document 148 Filed 10/06/20 Page 1of1

   

pele CALHOUN & LAWRENCE, LLP
oo [CL ATTORNEYS AT LAW
ys [CSP wees BI MAIN STREET .
\ ee SUITE 504
Megs em WHITE PLAINS, NEW YORK [O6O! .
CLINTON W. CALHOUN, III* (i914) 946-5900
KERRY A. LAWRENCE*®

FAX (914) 946-5906

REBECCA R. BROWNS**

— October 6, 2020

*ALSO AOMITTEO IN VA & DC
**ALSO ADMITTED IN CT

  
 
 

APPLICATION GRANT&D
SO ORDERED:

   

BY ECF

Honorable Vincent L. Briccetti
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

 

     

Vincent L- Briccetti, U.S.D.J.
Dated: LOLS (2
White Plains, NY
Defiomtomt He Herter Ast excused
dW aN pocty mM (23/20
wo.

Cor frou

         
 
 
 

v
Re: United States v. Jones (Doroth}McAllister)
19 Cr. 700 (VB)

 
 
 

Dear Judge Briccetti:

My client Dorothy McAllister is scheduled to enter a guilty :
October 23, 2020, at 10:00 a.m. This letter is to request respectfully that, in anticipation of her
plea, she be excused from participating in the telephone status conference scheduled for 9:00
a.m, on October 23, 2020. The Government has no objection to this request.

l appreciate the Court’s consideration of this letter.

Respectfully submitted,

ae f ‘ ae £ a see
a ee fp Og oe aD
é. Ge be’ fe WH ¢ . é é

Clinton W. Calhoun, III

cc: All counsel (by ecf)

 
